OPINION ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Presiding Judge.
Appellant contends among other things that we overlooked the recent opinions of the Supreme Court of the United States relating to confessions. Appellant’s trial was begun on November IS, 1965. The Supreme Court of the United States in Johnson and Cassidy v. State of New Jersey, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882, stated that the rule in Miranda v. State of Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694, applies to those cases in which trial began after June 13, 1966.
We have examined appellant’s other contentions and find them to be without merit.
Remaining convinced that a proper disposition was made originally, appellant’s motion for rehearing is overruled.